UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2757



LARRY DEAN MCSWAIN; ELENORA MCSWAIN,

                                          Plaintiffs - Appellants,

          versus


DAVID HUFFMAN; KERRY HAYER; TRENT DAVIS; JOHN
DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Carl Horn, III, Chief
Magistrate Judge. (CA-97-120-5-H)


Submitted:   July 6, 1999                  Decided:   July 29, 1999


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Dean McSwain, Elenora McSwain, Appellants Pro Se. Tyrus Vance
Dahl, Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Dean McSwain and Elenora McSwain appeal the magistrate

judge’s order granting summary judgment in favor of the Appellees

on the McSwains’ 42 U.S.C.A. § 1983 (West Supp. 1999) action.   We

have reviewed the record and the magistrate judge’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See McSwain v. Huffman, No. CA-97-120-5-H

(W.D.N.C. Oct. 27, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2